Per Curiam.
. This is an appeal from the order for an accounting and is a branch of the litigation involved in our opinion reported ante p. 809. We think the reasoning of that opinion precludes any right to an accounting. It is true that on its face the contract is not illegal, since it might have been performed without the fraud upon the public which we thought precluded any right to an in*680junction on the part of the complainant; but, as we held, the scheme of the complainant and defendant was based upon the combination to mislead the public into buying the books upon the reputation of the Scientific American. We cannot distinguish in principle between this ease and Somers v. Johnson, 70 N. J. Law 695. That was a suit at law, but the difficulty in the complainant’s way is as great in equity. The decree must be reversed, with costs.
For affirmance — None.
For reversal — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Mintuen, 'Kaltsc-h, Black, Bogeet, Vredenburgh, Hepegnhelm.br, Williams — 13.